t c memo united_states tax_court geoffrey k j yuen petitioner v commissioner of internal revenue respondent docket no 11747-04l filed date geoffrey k j yuen pro_se rollin g thorley for respondent memorandum opinion vasquez judge this case is before the court on respondent’s motion for summary_judgment background none of the facts have been stipulated at the time he filed the petition petitioner resided in las vegas nevada petitioner submitted form sec_1040 u s individual_income_tax_return for and to respondent petitioner listed zero as the amount of his wages total income adjusted_gross_income taxable_income and total_tax on both returns petitioner attached two pages to the form sec_1040 reciting statements contentions and arguments that the court finds to be frivolous and or groundless respondent sent petitioner statutory notices of deficiency for the and tax years on date and date respectively respondent determined a dollar_figure deficiency and a dollar_figure penalty pursuant to sec_6662 a for and a dollar_figure deficiency and a dollar_figure penalty pursuant to sec_6662 for petitioner received the notices of deficiency and sent respondent letters challenging respondent’s authority to issue the notices but did not petition the court for redetermination of the deficiencies or penalties with respect to or on date and date respondent assessed the and tax_liabilities and penalties respectively on date respondent mailed to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing concerning petitioner’s and liabilities on or unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure about date petitioner timely filed a form request for a collection_due_process_hearing in which petitioner recited statements contentions arguments and requests that the court finds to be frivolous and or groundless on date a hearing was held petitioner did not propose any collection alternatives at the hearing on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or to petitioner regarding his and tax years notice_of_determination in the notice_of_determination respondent determined that the proposed collection action was appropriate and to proceed with collection on date petitioner timely filed a petition for lien or levy action under code sec_6320 or sec_6330 seeking review of respondent’s determination to proceed with collection of petitioner’s and tax_liabilities except for an argument under sec_7521 the petition contains statements contentions arguments and questions that the court attached to the petition are copies of a notice_of_determination regarding respondent’s levy action for petitioner’s unpaid tax_liabilities for the and tax years and a decision letter concerning equivalent_hearing under sec_6320 and or regarding respondent’s lien action for petitioner’s unpaid liabilities for the and tax years in an order dated date this court granted respondent’s motion to dismiss for lack of jurisdiction with respect to sec_6320 for the taxable years and on the ground that no notice_of_determination was issued regarding respondent’s lien action because petitioner failed to file a timely request for an appeals_office hearing finds to be frivolous and or groundless with respect to sec_7521 petitioner alleges in the petition that the appeals officer denied petitioner’s request to record the appeals_office hearing thereby violating petitioner’s right to due process i motion for summary_judgment discussion rule a provides that either party may move for summary_judgment upon all or any part of the legal issues in controversy summary_judgment may be granted if it is demonstrated that no genuine issue exists as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law ii determination to proceed with collection sec_6331 provides that if any person liable to pay any_tax neglects or refuses to do so within days after notice_and_demand the secretary can collect such tax by levy upon property belonging to such person pursuant to sec_6331 the secretary is required to give the taxpayer notice of his intent to levy and within that notice must describe the administrative review available to the taxpayer before proceeding with the levy see also sec_6330 sec_6330 describes the administrative review process whereby a taxpayer can request an appeals hearing with regard to a levy notice at the appeals hearing the taxpayer may raise certain matters set forth in sec_6330 which provides in pertinent part sec_6330 matters considered at hearing --in the case of any hearing conducted under this section-- issues at hearing -- a in general --the person may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including-- i appropriate spousal defenses ii challenges to the appropriateness of collection actions and iii offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in- compromise b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability pursuant to sec_6330 within days of the issuance of the notice_of_determination the taxpayer may appeal that determination to this court if we have jurisdiction over the underlying tax_liability 115_tc_324 although sec_6330 does not prescribe the standard of review that the court is to apply in reviewing the commissioner’s administrative determinations we have stated that where the validity of the underlying tax_liability is properly at issue the court will review the matter on a de novo basis 114_tc_604 114_tc_176 where the validity of the underlying tax_liability is not properly at issue however the court will review the commissioner’s administrative determination for abuse_of_discretion sego v commissioner supra goza v commissioner supra petitioner does not dispute that he received the notices of deficiency for and accordingly he cannot challenge his underlying liability see sec_6330 sego v commissioner supra pincite goza v commissioner supra pincite therefore we review respondent’s determination for an abuse_of_discretion see sego v commissioner supra pincite as was true of petitioner’s attachments to his form sec_1040 petitioner’s attachment to form and petitioner’s petition except for an argument under sec_7521 petitioner’s response to respondent’s motion for summary_judgment contains statements contentions and arguments that the court finds to be frivolous and or groundless under sec_7521 a taxpayer has the right to make an audio recording of a sec_6330 hearing 121_tc_8 however it is not necessary or productive to remand this case to respondent’s appeals_office merely to provide petitioner a recorded hearing where he previously attended and participated in a sec_6330 hearing id holliday v commissioner tcmemo_2005_240 durrenberger v commissioner tcmemo_2004_44 kemper v commissioner tcmemo_2003_195 see also 117_tc_183 petitioner participated in a sec_6330 hearing albeit an unrecorded one remanding this case to appeals and thus allowing petitioner to continue to advance the same frivolous arguments would not be productive for these reasons we conclude that any error made by respondent in not allowing petitioner to record the hearing was harmless see kemper v commissioner supra petitioner has failed to raise a spousal defense make a valid challenge to the appropriateness of respondent’s intended collection action or offer alternative means of collection these issues are now deemed conceded rule b accordingly we conclude that respondent did not abuse his discretion and we sustain respondent’s determination to proceed with collection for and iii sec_6673 penalty sec_6673 authorizes this court to require a taxpayer to pay to the united_states a penalty not to exceed dollar_figure if the taxpayer took frivolous positions in proceedings or instituted the proceedings primarily for delay in 115_tc_576 we issued an unequivocal warning to taxpayers concerning the imposition of a penalty pursuant to sec_6673 on those taxpayers who abuse the protections afforded by sec_6320 and sec_6330 by instituting or maintaining actions under those sections primarily for delay or by taking frivolous and or groundless positions in such actions a position maintained by the taxpayer is frivolous where it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir see also 820_f2d_1464 9th cir sec_6673 penalty upheld because taxpayer should have known claim was frivolous in a previous appearance before this court petitioner made similar frivolous tax-protester arguments in that case involving prior tax years we imposed a penalty pursuant to sec_6673 on for advancing frivolous arguments in this court yuen v commissioner docket no 15296-03l in the petition and at trial petitioner raised frivolous arguments and contentions that we have previously rejected and which we conclude were interposed primarily for delay this has caused the court to waste limited resources accordingly on our own motion we shall impose a penalty of dollar_figure pursuant to sec_6673 to reflect the foregoing an appropriate order and decision will be entered
